                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 2:16-cr-14043-ROSENBERG

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JUAN JESUS
LANDAVERDE-AGUILLON,

       Defendant.
                                        /

        ORDER DENYING PETITION FOR RECALCULATION OF SENTENCE

       This cause comes before the Court upon Defendant’s “Notice to the Clerk” [DE 50].

Defendant states in the Notice that the Bureau of Prisons (“BOP”) has miscalculated his release

date by ten months. He asks the Court to compel the BOP to recalculate his release date.

       The Court construes Defendant’s Notice as a Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241. See Watson v. United States, 392 F. App’x 737, 741 (11th Cir. 2010) (stating

that a challenge to the calculation of a release date is cognizable under § 2241); Antonelli v.

Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008) (explaining that “challenges to the

execution of a sentence, rather than the validity of the sentence itself, are properly brought under

§ 2241”); see also United States v. Kinsey, 393 F. App’x 663, 664 (11th Cir. 2010) (“Federal

courts may ignore the legal label that a pro se litigant attaches to a motion and recharacterize the

motion in order to place it within a different legal category.”).

       The BOP is responsible for computing a sentence and has established procedures for a

prisoner to follow before seeking relief from a court. Gonzalez v. United States, 959 F.2d 211,

212 (11th Cir. 1992). A prisoner must administratively exhaust his remedies by complying with
these procedures before turning to the courts. Davis v. Warden, FCC Coleman – USP I, 661 F.

App’x 561, 562 (11th Cir. 2016) (stating that, while the Eleventh Circuit has abrogated the

holding in Gonzalez that the administrative-exhaustion requirement is jurisdictional, “the

administrative exhaustion requirement is still a requirement” (alterations and quotation marks

omitted)).       Here, there is no indication that Defendant has administratively exhausted his

remedies before the BOP to challenge his release date.

          In addition, a prisoner must file a § 2241 petition in the district court for the district in

which he is incarcerated. Fernandez v. United States, 941 F.2d 1488, 1495 (11th Cir. 1991).

Defendant’s address reflects that he is incarcerated in Folkston, Georgia, which is located in the

Southern District of Georgia.

          For these reasons, it is ORDERED AND ADJUDGED that Defendant’s “Notice to the

Clerk” [DE 50], which the Court construes as a Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241, is DISMISSED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 26th day of July,

2019.



                                                        ____________________________
                                                        ROBIN L. ROSENBERG
Copies furnished to Counsel of Record                   UNITED STATES DISTRICT JUDGE




                                                   2
